UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

          -v-                                                   No. 11-cr-676-8 (RJS)
                                                                      ORDER
 EDWIN RUIZ,

                                Supervisee.



RICHARD J. SULLIVAN, Circuit Judge:

         Supervisee Edwin Ruiz is charged with violating the terms of his supervised release (the “VOSR”)

based in part on his arrest in Yonkers on or about March 11, 2021 (the “March 11 Arrest”). The

Westchester County District Attorney’s Office filed charges against the Supervisee in connection with the

March 11 Arrest; Yonkers City Court has since dismissed those charges. The case file maintained by the

Westchester County District Attorney’s Office was sealed as a result of that dismissal.

         In order to assist the Court and Probation in determining whether the Supervisee has in fact

violated the terms of his supervised release, IT IS HEREBY ORDERED that the entire case file

maintained by the Westchester County District Attorney’s Office and any grand jury testimony and

associated court files (Docket No. CR-2227-21) relating to the March 11 Arrest and subsequent

prosecution of the Supervisee be immediately unsealed and produced to the Probation officer, the

government, and Supervisee’s counsel to permit review of the contents of the files and testimony in

connection with the VOSR.

SO ORDERED.

Dated:                  April 27, 2021
                        New York, New York            _____________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
